                 Case 2:20-cv-01606-BJR Document 30 Filed 01/04/21 Page 1 of 4




 1                                                THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
11   Liability Company,
12                                Plaintiffs,
13          v.
                                                       PRAECIPE TO PLAINTIFFS’
14   KATIE JOY PAULSON, an individual;                 OPPOSITION TO DEFENDANTS’
     WITHOUT A CRYSTAL BALL, LLC, a                    MOTION TO DISMISS (DKT. NO. 27)
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                  Defendants.
17

18

19
            Pursuant to LCR 7(m), Plaintiffs submit this praecipe to add an additional document in
20
     support of their previous filing, Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, Docket
21
     Number 27. Specifically, Plaintiffs seek to add into the record a declaration showing additional
22

23   factual support for Plaintiffs’ argument in Docket 27 at pages 14–15 that Defendants derive

24   income from Washington through publication of defamatory content.
25
26
     PRAECIPE - 1                                     CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                                         1000 2nd Avenue, Suite 3100
                                                                     Seattle, WA 98104
                Case 2:20-cv-01606-BJR Document 30 Filed 01/04/21 Page 2 of 4




             Such information was not included with the previous filing1 because it only came to
 1

 2   undersigned counsel’s attention after the filing of Plaintiffs’ Opposition. On December 29, 2020,

 3   Defendants broadcasted a live stream video in which they discussed this lawsuit. (Saltz Decl. ¶¶

 4   5-7.) The members-only mode was on for the live chat, in which a person using an account
 5
     believed to belong to Lori Ann Barnhart participated and sent paid super chats to Defendants.
 6
     (Id.) This video definitively showed that the person known as Lori Ann Barnhart, whose online
 7
     presence shows she lives in Washington (See Fulmer Decl., Dkt. no. 29), was a paid member of
 8
     Defendants’ channels as of the date of the video. (Id.) This revelation prompted an in-depth
 9

10   investigation into the approximately 1,600 videos that currently are viewable on Defendants’

11   channels to determine if Ms. Barnhart’s account was a member before the lawsuit was filed. (Id.
12   at ¶¶ 14-16.) The reason this evidence was not discovered earlier was that undersigned counsel
13
     did not have any knowledge that Lori Ann existed prior to the filing of this lawsuit or her
14
     connection to Washington, and the videos that establish her membership had innocuous titles
15
     unrelated to Plaintiffs. (Id. at ¶ 16.) Defendants have so many YouTube videos, many of which
16

17   are more than an hour long, that it would take years to view them all in their entirety. (Id.) The

18   knowledge that Lori Ann is a member of Defendants’ YouTube channels only came to

19   undersigned counsel’s attention through Defendants’ broadcasting of the video about this lawsuit
20   on December 29, 2020 with the members’ only chat turned on. (Id.)
21
             Undersigned counsel certify that they met and conferred with Defendants’ counsel on
22
     December 30, 2020 and informed him of Plaintiffs’ intent to submit this praecipe with additional
23
     documents in support of Plaintiffs’ Opposition to Defendants’ Motion to Dismiss. Undersigned
24

25   1
      See LCR 7(m) (“If the party seeks to add an additional document in support of a previous filing, the praecipe must
     set forth why the document was not included with the original filing and reference the original filing by docket
26   number.”).

     PRAECIPE - 2                                              CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                                                    1000 2nd Avenue, Suite 3100
                                                                                Seattle, WA 98104
               Case 2:20-cv-01606-BJR Document 30 Filed 01/04/21 Page 3 of 4




     counsel also informed Defendants’ counsel that Plaintiffs would stipulate to allow Defendants
 1

 2   additional time to submit their Reply to avoid any potential prejudice to Defendants by this

 3   addition to the record.

 4
     Dated: January 4, 2021
 5                                             CARROLL, BIDDLE, & BILANKO, PLLC
 6

 7                                             By:     /s/ Jeffrey E. Bilanko
                                                       Jeffrey E. Bilanko, WSBA 38829
 8
                                                      /s/ Susan K. Kaplan
 9                                                    Susan K. Kaplan, WSBA 40985
10
                                                      Carroll, Biddle, & Bilanko, PLLC
11                                                    1000 2nd Avenue, Suite 3100
                                                      Seattle, WA 98104
12                                                    Phone: (206) 338-1496
                                                      Phone: (206) 338-1518
13                                                    Email: jbilanko@cbblegal.com
                                                      Email: skaplan@cbblegal.com
14
                                                      Attorneys for Plaintiffs
15

16                                              JACOBSON, RUSSELL, SALTZ, NASSIM
                                                & DE LA TORRE LLP
17

18                                              By:    /s/ Michael J. Saltz
                                                       Michael J. Saltz
19
                                                By:    /s/ Elana R. Levine
20                                                     Elana R. Levine

21                                                     JACOBSON, RUSSELL, SALTZ,
                                                       NASSIM & DE LA TORRE LLP
22                                                     1880 Century Park East, Suite 900
                                                       Los Angeles, CA 90067
23                                                     Telephone: (310) 446-9900
                                                       Facsimile: (310) 446-9909
24                                                     Email: msaltz@jrsnd.com
                                                       Email: lani@jrsnd.com
25                                                     Attorneys for Plaintiffs
                                                       Admitted pro hac vice
26
     PRAECIPE - 3                                     CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                                      1000 2nd Avenue, Suite 3100
                                                                  Seattle, WA 98104
                  Case 2:20-cv-01606-BJR Document 30 Filed 01/04/21 Page 4 of 4




 1
                                       CERTIFICATE OF SERVICE
 2
                The undersigned declares under penalty of perjury under the laws of the United States
 3
     that on this day a true and accurate copy of the document to which this declaration is affixed was
 4
     filed with the above-entitled Court through CM/ECF and was sent as indicated below on this
 5
     day, to:
 6

 7     Attorneys for Defendants:                          U.S. Mail Postage Prepaid
 8     Michael P. Brown                                   CM/ECF
       Gordon Tilden Thomas & Cordell LLP                 Hand Delivery
 9     600 University Street, Suite 2915                  Email: mbrown@gordontilden.com
       Seattle, WA 98101
10     Tel.: (206) 467-6477                           cc: cswanson@gordontilden.com
11

12
                DATED this 4th day of January 2021.
13

14
                                                      /s/_Jason Bilanko______________
15                                                    Jason Bilanko, Paralegal
16

17

18

19

20

21

22

23

24

25
26
     PRAECIPE - 4                                         CARROLL, BIDDLE, & BILANKO, PLLC
     (2:20-CV-01606-BJR)                                           1000 2nd Avenue, Suite 3100
                                                                       Seattle, WA 98104
